 
 
I 
108th CONGRESS
2d Session
H. R. 4991 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Sessions introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 9130 Markville Drive in Dallas, Texas, as the Vaughn Gross Post Office Building. 
 
 
1.Vaughn Gross Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 9130 Markville Drive in Dallas, Texas, shall be known and designated as the Vaughn Gross Post Office Building.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Vaughn Gross Post Office Building. 
 
